Citation Nr: 1828296	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In March 2016, the Board remanded the issues to the RO for additional development, and the case has now been returned to the Board for further appellate review.

In the March 2013 rating decision, the RO characterized the Veteran's original claim for service connection for PTSD as separate claims for service connection for PTSD and major depressive disorder, based on the findings of a June 2012 VA examiner.  In March 2016, the Board characterized the issues as a single claim, entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

In March 2016, the Board found that new and material evidence had been received to reopen the claim for service connection for a skin condition.  The Board remanded the reopened claim for additional development.  The issue has been characterized accordingly on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, further development is necessary prior to adjudication of the Veteran's underlying claims for service connection for a skin condition and for an acquired psychiatric disorder.

Regarding the skin condition, in March 2016, the Board found the August 2014 VA examination to be incomplete.  The examiner did not address the Veteran's assertion that he did not incur such rashes prior to service, and did not explain why the rash's appearance in response to certain environmental situations precluded a relationship with service or why a rash would need to be present constantly to be related to service.  Additionally, the examiner did not discuss records documenting VA treatment in August 2012 for a rash that the Veteran stated had been recurring since the 1970s and 1980s, and which the clinician diagnosed as dermatitis.  The March 2016 Board Remand directed the AOJ to obtain an etiological opinion, which included a discussion of the significance, if any, of the Veteran's reports of a recurring rash that began in the 1970s or 1980s.

Pursuant to the Board Remand, the record was reviewed by a VA examiner in June 2016.  The examiner concluded that skin condition was of recent onset, and not consistent with a rash typical of exposure to herbicide.  In a November 2016 addendum, the same examiner provided the same opinion without any additional explanation or information.  The Board finds the June 2016 and November 2016 VA examiner opinions are not substantially compliant with the March 2016 remand instructions.  The examination reports do not address the Veteran's statements regarding prior existence of a rash, or provide a thorough explanation as to why the rash is not related to service.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet.  App. 268 (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this matter is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Turning to the claim for service connection for an acquired psychiatric disorder, the RO received notice from the Detroit VA Medical Center that the Veteran failed to report for a VA examination scheduled in July 2016.  Although the Veteran was notified in an August 2016 letter that he did not appear for the scheduled examination and has not provided an explanation for his absence, the evidence of record does not include the initial letter sent to the Veteran notifying him of the date and time of the examination.  The United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for an examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Once again, the Veteran should be provided with an opportunity to attend a VA examination.

The Veteran is cautioned, however, that he has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  The Veteran is hereby reminded that he is responsible for keeping VA appraised of his appropriate contact information, to include his appropriate mailing address, and that a failure to report for examination may result in the denial of his claims.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records pertinent to the claims.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The RO must document all attempts to notify the Veteran of the time and location of the examination, and include an electronic copy of the notification letter in the claims file.

The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a.  Please provide diagnoses for any psychiatric disorders identified.  If PTSD is diagnosed, the examiner should identify the stressors upon which the diagnosis is based.

If a diagnosis of PTSD during the period of the claim is not warranted, the examiner should explain why the Veteran does not/did not meet the criteria for the diagnosis.

b.  For any psychiatric disorder diagnosed during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service?  

In rendering the opinion with regard to all diagnoses, the examiner should consider the Veteran's May 2012 description, during VA treatment, of the onset and progression of his psychiatric symptoms prior to his divorce, and should also discuss the significance, if any, of all PTSD diagnoses of record, including the May 2012 diagnosis.

If, for any reason, the Veteran fails to report to the examination, the examiner is requested to provide the above-requested opinions based on the evidence of record.

The examiner should explain the medical basis for any conclusions reached.  

3.  Send the claims file to be reviewed by a VA dermatologist, other than the one who completed the June 2016 and November 2016 opinions.  If a new examination is deemed necessary to respond to the question posed, one should be scheduled.  Following review of the claims file, the dermatologist should state whether any skin disability diagnosed during examination or during the course of the claim, to include dermatitis diagnosed during VA treatment in August 2012, is at least as likely as not (50 percent probability or greater) related to service, to include exposure to herbicides.  

The examiner must explain the medical basis for any conclusions reached, to include a discussion of the following specific issues:

a.  The Veteran's assertion that he did not incur such rashes prior to service.

b.  Whether the rash's appearance in response to certain environmental situations precluded a relationship with service or why a rash would need to be present constantly to be related to service.  

c.  Records documenting VA treatment in August 2012 for a rash that the Veteran stated had been recurring since the 1970s and 1980s, and which the clinician diagnosed as dermatitis.  

4.  After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to  respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




